 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 1 of 16              PageID #: 1




WARNING:             THIS IS A SEALED DOCUMENT CONTAINING
                     NON-PUBLIC INFORMATION

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MICAH SMITH
Assistant U.S. Attorney
United States Attorney’s Office                                        FILED IN THE
District of Hawaii                                            UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF HAWAII

Room 6-100, PJKK Federal Building                                   Jan 30, 2020
                                                                   SUE BEITIA, CLERK
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: micah.smith@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                   )         MAG. NO. 20- 00109 KJM
                                            )
                      Plaintiff,            )         CRIMINAL COMPLAINT;
                                            )         AFFIDAVIT IN SUPPORT OF
               v.                           )         CRIMINAL COMPLAINT
                                            )
HENRY ANTHONY LUBERTS,                      )
                                            )
                      Defendant.            )
                                            )

                             CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief.
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 2 of 16           PageID #: 2




                      Possession of Firearms and Ammunition
                         While Subject to Protective Order
                              (18 U.S.C. § 922(g)(8))

      From a precise date unknown, but by at least January 29, 2020, within the

District of Hawaii, HENRY ANTHONY LUBERTS, the defendant, while subject

to a Protective Order issued by the Family Court of the First Circuit in the State of

Hawaii, after a hearing of which LUBERTS did receive actual notice and did have

an opportunity to participate, and which explicitly enjoined LUBERTS from

threatening or physically abusing an intimate partner, did knowingly possess

firearms, namely, (1) a .30 caliber Smith and Wesson model 60 revolver bearing

serial number AES1686; (2) a .25caliber Bantam Beretta Min pistol bearing serial

number 94652A; (3) a .25 caliber Czech pistol bearing serial number 70109; (4) a

.25 caliber Mauser Werke pistol bearing serial number 235652; (5) a .375 caliber

Winchester lever action, Ballard rifle, model 42 Glenfield, Goose gun, bearing

serial number 20066821; (6) a .35 caliber black colored Fabrique National pistol,

bearing serial number 91088, an AR-7 Explorer rifle, bearing serial number

A221499; (7) an unknown caliber CMC tan colored zip gun, bearing serial number

12096C; and numerous ammunition cartridges and casings, at least one of which

firearms and all of which ammunition had been previously shipped and transported

in interstate commerce.

      All in violation of Title 18, United States Code, Section 922(g)(8).
                                          2
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 3 of 16            PageID #: 3




      I further state that I am a Task Force Officer with Homeland Security

Investigations (''HSI") and that this Complaint is based upon the facts set forth in

the attached "Affidavit in Support of Criminal Complaint", incorporated herein by

reference.

      DATED: January 30, 2020, at Honolulu, Hawa""




                                               Task Force Officer, HSI


This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exist by the undersigned Judicial Officer at
  12:45 L.m. on January .lQ_, 2020.


Sworn to under oath before me telephonically, and attestation acknowledged
pursuant to Federal Rule of Criminal Procedure 4.1 (b)(2), on this 30th day of
January, 2020, at Honolulu, Hawaii.




                                 J. Mansfield
                         Kenneth J.
                         United States Magistrate Judge




                                           3
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 4 of 16          PageID #: 4




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      CLINT IGE, being duly sworn, deposes and states as follows:

      1.     I am a Task Force Officer with Homeland Security Investigations

(“HSI”) and am also a Detective with the Honolulu Police Department (“HPD”).

The information contained in this affidavit is based on my personal knowledge and

my training and experience, information obtained from other law enforcement

personnel, and witnesses. This affidavit is intended merely to show that there is

probable cause for the requested arrest warrant and does not set forth all of my

knowledge about this matter.

      The Defendant

      2.     Based on HPD checks, it has been determined that HENRY

ANTHONY LUBERTS, the defendant (hereinafter “LUBERTS”) was a sworn

HPD Officer from December 15, 1983, until October 8, 1998.

      3.     As a former HPD Officer, there is probable cause to believe that

LUBERTS has extensive training, knowledge, and experience in regards to firearm

manipulation as well as Hawaii State laws pertaining to the proper registration and

disposal of firearms.

      The Temporary Restraining Order and the Registered Firearms

      4.     On August 7, 2019, an adult female (“AF1”) obtained a Temporary

Restraining Order (“TRO”) against her ex-boyfriend, LUBERTS. The TRO was
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 5 of 16          PageID #: 5




granted by the Honorable Judge Jesse L.K. HALL, of the Family Court of the First

Circuit, State of Hawaii, under FC-DA # 19-1-1786, with an expiration date of

February 3, 2020.

      5.     A firearms check was conducted, via the HPD Firearms Section, and

it was determined that LUBERTS is the current registered owner of six separate

firearms described as follows: (a) a 0.30 caliber American Smith and Wesson

model 60 revolver bearing serial number AES1686, (b) a 0.25 caliber Bantam

Beretta, Brigadier, Empire, Fllt Pieta, Jaguar, Min pistol bearing serial number

94652A, (c) a 0.25 caliber Czech pistol bearing serial number 70109, (d) a 0.25

caliber Mauser Werke pistol bearing serial number 235652, (e) a 0.22 caliber

Standard King pistol bearing serial number ML35976, and (f) a 300 mag

Winchester M70 rifle bearing serial number G1816628.

      6.     On August 8, 2019, at about 7:30 p.m., HPD Officer Keola KOPA

(hereinafter “Officer KOPA”) served LUBERTS the TRO at his residence in

Kailua, Hawaii (hereinafter the “Subject Premises”). LUBERTS acknowledged

the TRO and signed a proof of service, but declined to allow HPD to search his

residence for any firearms. Although LUBERTS verbally admitted that he has six

firearms registered to him, he claimed that the firearms had been damaged by rain

about four or five years earlier. LUBERTS also verbally claimed that he had given

the firearms to a friend, whom he did not want to identify, to repair and that he no



                                          2
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 6 of 16           PageID #: 6




longer had access to any firearms. LUBERTS also prepared a written statement, in

which he claimed that his firearms were destroyed as a result of weather damage

about four or five years earlier, that he no longer had access to any firearms, and

that he did not want to give HPD Officers consent to search his residence.

      7.     LUBERTS’s verbal and written statements appear to have been an

attempt to mislead Officer KOPA for at least the following reasons: (a) a

reasonable person would not make an effort to repair damaged firearms without the

expectation of receiving them back in a functional condition in an effort to either

sell or possess them; (b) LUBERTS claimed that his firearms were damaged four

or five years earlier, but, as explained in more detail below, AF1 had stated that

she witnessed firearms in his possession in July of 2019; (c) a reasonable person, to

include formerly sworn HPD Officers such as LUBERTS, would properly dispose

of firearms that are inoperable via HPD, in order to legally unregister them; and (c)

a reasonable person would maintain their registered firearms within their personal

residence for safekeeping, or would unregister them within a reasonable amount of

time after no longer having them in their possession.

      The Protective Order

      8.     On August 13, 2019, HPD Officers responded to a residence in

Kaneohe, Hawaii, on a suspicious circumstances type case. The homeowner

(“AF2”) related that LUBERTS was at her residence looking for KAPU. HPD



                                          3
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 7 of 16          PageID #: 7




Officer Sean P. COSTIGAN responded to the scene, determined that no TRO

violations had occurred and LUBERTS voluntarily left the scene.

      9.     On September 13, 2019, HPD Officers responded to the Waianae

Mall, located in Waianae, Hawaii, on a Protective Order Violation case. AF1

related that at about 2:08 p.m., that same day, she was at an unscheduled doctor’s

appointment in Kaneohe, Hawaii. Shortly after leaving, AF1 was informed by

hospital staff members that LUBERTS called the Castle Professional Center and

requested for AF1’s doctor’s name and location.

      10.    At about 3:09 p.m., that same day, hospital staff member informed

AF1 that LUBERTS went to the Straub Medical Center and demanded to know

what exam room she was in and who her doctor was. AF1 related that she has not

had contact with LUBERTS since July 16, 2019 and that LUBERTS has no legal

right to any of her medical information.

      11.    AF1 related that she saw LUBERTS in possession of firearms on July

16, 2019, at the Subject Premises, and that the firearms, including silencers and

ammunition, are hidden strategically throughout the Subject Premises. AF1 also

stated that LUBERTS is known to sleep with a firearm under his pillow, that

LUBERTS may have placed wire traps within the Subject Premises and that

LUBERTS cleans and maintains his firearms on a daily basis. HPD Officer Kelly




                                           4
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 8 of 16          PageID #: 8




M. FOSNAUGH responded to the scene and documented this incident under HPD

report number 19-347893, Harassment by Stalking.

      12.    On September 17, 2019, the Honorable Judge Salina K. ALTHOF, of

the Family Court of the First Circuit, State of Hawaii granted KAPU with an Order

for Protection, under FC-DA # 19-1-1786, against the respondent, LUBERTS,

which expires on September 17, 2049. The order was served in open court, with

LUBERTS present and represented by counsel and with an opportunity to be

hared, witnessed by Family Court Officer Melinda J. MEURER, and documented

as a follow up under HPD report number 19-297242; Initial Protective Order.

      13.    The Protective Order, which LUBERTS acknowledged, provides,

pursuant to H.R.S. section 134-7(f), that LUBERTS, and/or anyone acting on his

behalf, are prohibited from possessing, controlling, or transferring ownership of

any firearm, ammunition, or firearm permit or license for the duration of this order

or extension thereof and that all firearms permits or licenses are revoked. The

Protective Order further provides that LUBERTS shall immediately turn over all

firearms, ammunition, permits and/or licenses to a police officer or to the HPD for

the duration of the order.

      14.    Between December 2, 2019, and January 2, 2020, HPD Officers

responded to the Subject Premises on service type calls on almost a daily basis.

On each service call, each of which was documented under HPD report numbers,



                                         5
 Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 9 of 16         PageID #: 9




LUBERTS claimed that unknown persons, to include AF1, would unlawfully enter

his property and disappear upon HPD arrival. Numerous HPD Officers noted that

LUBERTS appeared to be suffering from a medical condition to include auditory

and visual hallucinations.

      15.    Amongst the many calls for service that HPD responded to at the

Subject Premises, LUBERTS was observed in possession of an aluminum baseball

bat and a screwdriver while speaking to HPD Officers. On one occasion, that

occurred on December 7, 2019, LUBERTS was transported to the Castle Medical

Center for mental observation under the direction of an HPD Police Psychologist.

The incident was documented under HPD report number 19-464313; MH-1.

      16.    On December 26, 2019, following the MH-1 incident, HPD Officer

Regina B. HAN (hereinafter “Officer HAN”), who is currently assigned to the

HPD Records/Firearms Section, was assigned to follow up on the recovery of

LUBERTS firearms due to his mental health history and stipulations of a valid

Order for Protection (FC-DA # 19-1-1786). Officer HAN ascertained LUBERTS’s

last known address (the Subject Premises) and confirmed that there was no record

that the six firearms, registered to him, had ever been surrendered.

      17.    On December 26, 2019, a certified letter was sent to the Subject

Premises. The letter detailed the reasons for LUBERTS’s disqualification of

firearm ownership and possession and instructed LUBERTS to surrender all



                                          6
Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 10 of 16         PageID #: 10




firearms and ammunition to the Chief of Police and/or dispose of firearms and

ammunition as outlined in H.R.S. 134-7.3; Seizure of Firearms Upon

Disqualification. This letter was assigned a United States Postal Service tracking

number of 7016 3010 0000 0382 1983 and was time stamped as “delivered, left

with individual” on December 30, 2019 at about 1:07 p.m.

      18.   Status checks of LUBERTS’s registered firearms were continuously

made via numerous online database searches to include, but not limited to, the

HPD Case Reporting System (CRS), the HPD Firearms Database, the Criminal

Justice Information System (CJIS) and the National Crime Information Center

(NCIC). Physical checks were also made with the HPD Evidence Custodians to

verify if LUBERTS registered firearms had been surrendered. All of the

aforementioned firearms checks were met with negative results and reflected

LUBERTS as the current registered owner. Officer HAN, who is an authorized

representative and custodian of records for the HPD Firearms Section, which

issues and maintains firearm registrations and permit records, documented this

incident under HPD report number 20-003722; Person in Possession of a Firearm-

Fugitive from Justice or Under Indictment.

      19.   On January 6, 2020, HPD Detective Lauren PORTER (hereinafter

“Det. PORTER”) was assigned to investigate the aforementioned firearms case and




                                         7
Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 11 of 16        PageID #: 11




attempted to contact LUBERTS on several occasions but was met with negative

results.

       20.   On January 10, 2020, Det. PORTER verified, via the City and County

of Honolulu Tax Map Key, that the Subject Premises is owned by LUBERTS and a

second person.

       21.   On January 12, 2020, Det. PORTER conducted a physical check of

the Subject Premises and observed two vehicles parked in the open driveway area

of the residence. The first vehicle was a brown colored 1997 Chevrolet van,

bearing Hawaii license plates ending in 204 (hereinafter “Subject Vehicle #1”).

The second vehicle was a white colored Nissan Maxima, bearing Hawaii license

plates ending in 986 (hereinafter “Subject Vehicle #2”). Checks revealed that both

vehicles were registered to Henry LUBERTS with an address at the Subject

Premises.

       22.    On January 24, 2020, Det. PORTER obtained a Warrant of Arrest for

LUBERTS for the offense of Ownership or Possession Prohibited in violation of

H.R.S. section 134-7(f) and State of Hawaii search warrants for the Subject

Premises and Subject Vehicles #1 and #2 which were signed by the Honorable

Judge Hilary B. GANGNES of the District Court of the First Circuit, Honolulu

Division, State of Hawaii.




                                        8
Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 12 of 16        PageID #: 12




      23.   On January 29, 2020, at about 9:10a.m., HPD Officers located

LUBERTS at an address in Kailua, Hawaii and placed him under arrest for

Ownership or Possession Prohibited (H.R.S.134-7) documented under HPD report

number 20-003722.

      24.   On January 29, 2020, at about 1:00 p.m., HPD Officers executed the

Search Warrant for the Subject Premises and located the following items in Unit B

and submitted them into HPD Evidence under HPD report number 20-003722:

            a.    A semi-automatic .25 caliber Czech pistol, bearing serial

number 70109 (Item #1), registered to LUBERTS.

            b.    A semi-automatic .25 caliber Mauser Werke pistol, bearing

serial number 235652 (Item #2) registered to LUBERTS.

            c.    A .25 caliber Bantam Beretta, Brigadier, Empire, Fllt Pieta,

Jaguar Min pistol, bearing serial number 94652A (Item #3) registered to

LUBERTS.

            d.    An unknown caliber CMC tan colored zip gun, bearing serial

number 12096C (Item #4), unregistered.

            e.    A black colored AR-7 Explorer rifle, bearing serial number

A221499 (Item #5), unregistered.

            f.    A .35 caliber black colored Fabrique National pistol, bearing

serial number 91088 (Item #7) with one (1) unloaded magazine, registered to



                                         9
Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 13 of 16         PageID #: 13




someone other than LUBERTS. Per the HPD Case Reporting System (CRS), Item

#7 was not reported stolen.

              g.   A .375 caliber Winchester lever action, Ballard rifle, model 42

Glenfield, Goose gun, bearing serial number 20066821 (Item #8), registered to J &

S Enterprises. Per the HPD CRS, Item #8 was not reported stolen.

              h.   A black colored metallic cylindrical tube, resembling, but not

confirmed to be a suppressor (Item #9).

              i.   A black colored metallic cylindrical tube, resembling, but not

confirmed to be a suppressor (Item #10).

              j.   Two (2) Federal 12 gauge shotgun cartridges (Item #16).

              k.   Seventy-four (74) Winchester 9mm cartridges (Item #17).

              l.   Fifteen (15) unknown brand 12 gauge shotgun cartridges (Item

#18).

              m.   Twenty (20) unknown brand 39mm cartridges (Item #19).

              n.   Twenty-two (22) unknown brand .25 caliber cartridges (Item

#20).

              o.   Four-hundred five (405) unknown brand .22 caliber cartridges

(Item #21).

              p.   Three-hundred (300) .22 caliber Aguila cartridges (Item #22).




                                          10
Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 14 of 16         PageID #: 14




              q.    Thirty-four (34) unknown brand metal ammunition slugs (Item

#23).

              r.    Seven (7) unknown brand 300 caliber casings (Item #24).

              s.    Ten (10) unknown brand, unknown caliber cartridges (Item

#25).

              t.    Seven (7) unknown brand 30-06 caliber cartridges (Item #26).

              u.    Five (5) Winchester 375 cartridges (Item #27).

        25.   On January 29, 2020, HPD Officers continued with the execution of

the Search Warrant of the Subject Premises and located the following items in Unit

B-1 and submitted the into HPD Evidence under HPD report number 20-003722:

              a.    A silver colored .38 caliber Smith and Wesson revolver

handgun, bearing serial number AES1686 (Item #6), registered to LUBERTS.

              b.    Five (5) unknown brand .38 caliber cartridges (Item #11).

              c.    Five-hundred (500) unknown brand .22 caliber cartridges (Item

#12).

              d.    Sixteen (16) unknown 9mm cartridges (Item #13).

              e.    Eleven (11) unknown brand .38 caliber cartridges (Item #14).

              f.    One (1) unloaded Smith and Wesson 5906 magazine (Item

#15).




                                        11
Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 15 of 16            PageID #: 15




             g.    One-thousand two-hundred fifty (1250) Winchester .22 caliber

cartridges (Item #28).

      26.    On January 29, 2020, HPD Officers executed the Search Warrant for

Subject Vehicles #1 and #2 but were met with negative results.

      27.    On January 29, 2020, at about 5:30 p.m., Det. PORTER placed

LUBERTS under arrest for Permits to Acquire (H.R.S. 134-2) and Transfer,

Possession of Firearms (H.R.S. 134-4) documented under HPD report numbers

20-038092-002 and 20-038092-003.

      28.    As of this writing, four of the six firearms that are currently registered

to LUBERTS, an additional four firearms that are not currently registered to

LUBERTS and numerous ammunition cartridges and casings have been recovered

at the Subject Premises.

      29.    On January 29, 2020, at about 8:22 p.m., HPD Detective Douglas

LEE and your affiant informed LUBERTS of his Constitutional Rights in

accordance to form HPD-81. LUBERTS related that he understood his rights and

elected to have an attorney present prior to providing a statement.

      30.    An ATF Interstate Nexus Special Agent has examined the silver

colored .38 caliber Smith and Wesson revolver handgun, bearing serial number

AES1686 (Item #6), registered to LUBERTS, described above and determined that

this type of firearms is only manufactured outside the State of Hawaii. In light of



                                          12
Case 1:20-mj-00109-KJM Document 1 Filed 01/30/20 Page 16 of 16           PageID #: 16



that determination, the firearm must have traveled in interstate or foreign

commerce prior to being possessed in Hawaii. The ATF Interstate Nexus Special

Agent also confirmed that the various types of ammunition recovered during the

execution of the search warrants are of types only manufactured outside the State

of Hawaii.

                                  CONCLUSION

      31.    Based on the foregoing facts, I respectfully submit that probable cause

exists to believe that HENRY ANTHONY LUBERTS, the defendant, committed

the aforementioned offenses.




                                            Task Force Officer, HSI

This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exist by the undersigned Judicial Officer at
 12:45   £__.m. on January l.Q__, 2020.

Sworn to under oath before me telephonically, and attestation acknowledged
pursuant to Federal Rule of Criminal Procedure 4.l(b)(2), on this 30th day of
January, 2020, at Honolulu, Hawaii.




                                   J. Mansfield
                           Kenneth J.
                           United States Magis
                                         Magistrate
                                               trate Judge




                                          13
